  Case 7:18-cv-08386-NSR-PED Document 47-5 Filed 01/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM GUNNAR TRU1TT,                                Civil Action No.: 7:18-cv-08386-NSR-PED


                              Plaintiff,

                                                            DECLARATION OF DOUGLAS
       -against-
                                                                          CAHILL

SALISBURY BANK AND TRUST COMPANY;
                                                                    Electronically Filed
AND SALISBURY BANCORP, INC.,


                                      Defendants.


       DOUGLAS CAHILL, of full age, hereby declares:

       1.      I am employed by Salisbury Bank and Trust Company (the "Bank") as Vice


President of Human Resources. I am familiar with the facts set forth in this Certification.


       2.      On January 29, 2018, Truitt was hired as a full-time Mortgage Lending Officer

Trainee in the Bank's Residential Lending Department.


       3.      Without notifying the Bank of his intention to run for elected office in the New

York State Assembly, as is required by the Bank's policy on outside employment, on April 12,

2018, 1 am informed, and based thereon believe, that Truitt posted to Facebook that he would be

campaigning for a seat in the New York State Assembly.


       4.      Upon learning of Truitt's announcement on Facebook, 1 asked Amy Raymond,

Truitt's supervisor, to meet with Truitt and me to determine what kind of time commitment such

a campaign (and subsequently job) would entail. This meeting took place on April 13, 2018.

       5.      At our meeting with Truitt on April 13, 2018, 1 asked Truitt to provide us with a

written explanation as to what the job would entail if he were elected. Truitt provided this letter

(attached Exhibit D-4 to Plaintiffs deposition and to the Declaration of Jennifer Fischer filed

concurrently herewith), along with the parameters of the Assembly role.
 Case 7:18-cv-08386-NSR-PED Document 47-5 Filed 01/28/20 Page 2 of 2




         6.        Upon review of the letter, I, along with Rick Cantele, Andrea MacArthur and

Amy Raymond and Richard Kelly, reviewed the role with respect to a potential conflict of

interest and with respect to the amount of time away from the Bank that would be required.

Upon review of the state Assembly calendar provided by Truitt, it became clear that Truitt would

be required to spend 2-4 days per week (60 business days) in Albany for more than half of the

year. Truitt also acknowledged that campaigning would continue even after he would be elected.

         7.        At no time did Truitt's political affiliation influence management's decision to

deny his outside employment request.        My sole concern was whether Truitt would be able to

fulfill his position as a residential originator given the responsibilities as we knew them to be

relative to the Assembly position in New York.

         8.        In fact, I am also a registered Republican.     I also ran for the Republican

nomination for the Board of Education in the Town of Sharon, Connecticut and was elected in or

around 2012. I remain on the Board of Education to date.


         9.        I am also active on the Town of Sharon' s Republican Committee and attended the

State of Connecticut Republican conference in 2018 as a delegate.

          10.      Given that Truitt would be required to spend 60 days per year, at a minimum, in


Albany when the assembly was in session and would spend additional time campaigning for this

position, management determined in its business judgment that the time commitment required by

the Assembly role could not be accommodated.

         Pursuant to 28 U.S.C. § 1746, 1 declare under the penalty of perjury under the laws of the


United States that the foregoing is true and correct.




Dated: December 12, 2019
                                                                 Douglas Cahill

4835-5730-3726.1 099759.1001
